DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. §112 rejection of claims 1, 2, 4-9, 12, and 14-16 have been considered but are not persuasive.
The Claims recite the term “ganged limit” and “differential limit” however the claims describes these limits as “an average of a value of the upper rotor assembly control and a value of the lower rotor assembly control” and “a difference between the value of upper rotor assembly control and the value of lower rotor assembly control divided in half” respectively.  These definitions of “ganged limit” and “differential limit” do not make sense because they are not describing a “limit”.  
Applicant’s arguments with respect to 35 U.S.C. §103 rejection of claims 1, 2, 4-9, 12, and 14-16 have been considered but are not persuasive.
As discussed above with regards to 112 rejection the meaning of terms “ganged limit” and “differential limit” are not clear.  As best understood by the Examiner these limits would be control limits on the helicopter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1, 2, 4-9, 12, and 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claims 1 and 9 it is unclear what is meant by "the ganged limit being defined as an average of a value of the upper rotor assembly control and a value of the lower rotor assembly control and the differential limit being defined as a difference between the value of upper rotor assembly control and the value of lower rotor assembly control divided in half”, because as claimed the ganged and differential limit would be averages of the rotor assembly.  However the claims do not specify what the “limit” is referring to.  Additionally it is unclear what value of the rotor assembly (i.e. speed, angle, or something else.).  Overall it is unclear what values the claims are referring to when addressing the rotor assembly and how these values are being used.
In other words the given definition for the “ganged limit” and the “deferential limit” are not limits, and therefore the metes and bounds of the claims are unclear
Claims 2, 4-8, 12, and 14-20 depend from claims 1 and 9 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, 9, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0003133 (Welsh) in view of US 2007/0050140 (Matuska et al.) and US 5730394 (Cotton et al.).
With respect to claims 1 and 9
Welsh teaches: An aircraft comprising (see at least Fig 1-2): 
an airframe (see at least Fig 1; #10 and F; and ¶0018); 
an extending tail (see at least Fig 1; T; and ¶0018; Showing a tail on an aircraft.);
a counter rotating, coaxial main rotor assembly (see at least Fig 1 and 2; #12; and ¶0018 and ¶0020) including an upper rotor assembly (see at least Fig 1 and 2; #12 and #16; and ¶0018 and ¶0020) and a lower rotor assembly (see at least Fig 1 and 2; #12 and #18; and ¶0018 and ¶0020);
a translational thrust system positioned at the extending tail (see at least Fig 1; T; and ¶0018), the translational thrust system providing translational thrust to the airframe (see at least Fig 1; T; and ¶0018);
at least one flight control computer is configured to independently control the upper rotor assembly and the lower rotor assembly (see at least Fig 1-3; #36 and #44; and ¶0023; Discussing that the upper rotor system 44 and lower rotor system #36 are separately controlled.) through a fly-by-wire control system (see at least Fig 5; #60, #58, and Electrical Actuator Device; and ¶0027-28; Discussing the use of electrically actuated device to control parts of the rotor assembly and wires connected to these devices.  The Examiner notes the given the broadest reasonable interpretation in light of the specification a fly-by-wire control system would read on a control system that uses electrical signals for control instead of mechanical/pneumatic/hydraulic.  Furthermore Matuska teaches a fly by wire system in ¶0014);
and a plurality of sensors to detect sensor data of at least one aircraft state data (see at least Fig 5; #56; and ¶0027;The Examiner notes in ¶0081 of specification filed 2/16/2017 aircraft state data would include vibrations.);  
wherein the sensors provide the sensor data to the flight control computer (see at least Fig 5; #52 and #54; and ¶0027; Discussing that the information from the vibration sensors is used to control the upper rotor system #16 and lower rotor system #18.) which imparts control commands to control at least one of a collective control, a lateral cyclic control and a longitudinal cyclic control for each of the upper rotor assembly and the lower rotor assembly (see Discussing controlling the separate rotor assemblies based on the collective stick, cyclic stick, and foot pedals.) based on the at least one aircraft state data included in the sensor data (see at least Fig 3-5; #36, #44, #56, #58, and #60; and ¶0008, ¶0023, and ¶0027) the control limits being defined as at least one of a ganged limit and a differential limit (see at least Fig 3-5; #36, #44, #58, and #60; and ¶0008 and ¶0023; See below with regards to limits.  Also see 112 above.) the ganged limit being defined as an average of the upper rotor assembly control (see at least Fig 3-5; #36, #44, #58, and #60; and ¶0008 and ¶0023; See below with regards to limits.  Also see 112 above.) and the lower rotor assembly control (see at least Fig 3-5; #36, #44, #58, and #60; and ¶0008 and ¶0023; See below with regards to limits.  Also see 112 above.) and the differential limit being defined as a difference between the value of upper rotor assembly control and the value of lower rotor assembly control divided in half (see at least Fig 3-5; #36, #44, #58, and #60; and ¶0008 and ¶0023; See below with regards to limits.  Also see 112 above.).
Welsh does not specifically teach:
a plurality of sensors to detect sensor data of at least one environmental condition; and
wherein the sensors provide the sensor data to the flight control computer which imparts control commands to establish control limits for at least one of a collective control, a lateral cyclic control and a longitudinal cyclic control, based on at least one environmental condition.
However Matuska teaches:
a plurality of sensors to detect sensor data of at least one environmental condition (see at least Fig 1 and 2A-B; #28; and ¶0021 and ¶0023).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Welsh by using a plurality of sensors to detect sensor data of at least one environmental condition as taught by Matuska, because doing so would allow the system to detect and avoid obstacles (see at least Matuska ¶0021).  Thus making the system safer.
The combination of Welsh and Matuska does not specifically teach
wherein the sensors provide the sensor data to the flight control computer which imparts control commands to establish control limits for at least one of a collective control, a lateral cyclic control and a longitudinal cyclic control, based on at least one environmental condition..
However Cotton teaches:
wherein the sensors provide the sensor data to the flight control computer (see at least Fig 3; #244, #246; and col. 3 lines 36-42) which imparts control commands to establish control limits for at least one of a collective control, a lateral cyclic control and a longitudinal cyclic control (see at least Fig 3; #272 and #274; and col. 4 lines 30- 46; Discussing limiting the vertical velocity command due to payload and density altitude.), based on at least one environmental condition (see at least Fig 3; #272 and #274; and col. 4 lines 30- 46; Density altitude would read on an environmental condition.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Welsh and Matuska by having the sensors provide the sensor data to the flight control computer which imparts control commands to establish control limits for at least one of a collective control, a lateral cyclic control and a longitudinal cyclic control as taught by Cotton, because doing so would prevent the aircraft from attempting an action the engine is not capable of performing (see at least the Background of Cotton.)
With respect to claims 2 and 10
Welsh teaches:
in response to at least one control input, the flight control computer is configured to utilize algorithms based on the sensor data and the control input to produce a separate control command output for the upper rotor assembly and a separate control command output for the lower rotor assembly (see at least Fig 5; #36 and #56-60; and ¶0028; Discussing integrating pilot inputs with the HCC actuator systems #58 and #60.).
With respect to claims 7 and 15
Welsh teaches:
the upper rotor assembly and the lower rotor assembly are controlled separately by individual swashplates (see at least Fig 3 and 5; #40 and #48; and ¶0023).  
With respect to claims 4 and 12
Welsh teaches:
the flight control computer is configured to separately limit the control command output for the upper rotor assembly and the control command output for the lower rotor assembly by an individual control mechanism limit (see at least Fig 1-3 and 6A; #36 and #44; and ¶0023 and ¶0029; Discussing that the upper rotor system 44 and lower rotor system #36 are separately controlled. Also see Cooper figure 12 and col 7 lines 1-40 and the 112 rejection above.).
With respect to claims 5 and 13 
Welsh teaches:
wherein: the flight control computer is configured to prioritize the control command limits such as ganged, differential, independent rotors, or a combination thereof (see at least Fig 1-3 and 6A; #36 and #44; and ¶0023 and ¶0029; Discussing that the upper rotor system 44 and lower rotor system #36 are separately controlled. Also see Cooper figure 12 and col 7 lines 1-40 and the 112 rejection above.).
With respect to claims 6 and 14
Welsh teaches: 
the flight control computer is configured to impose a control range for the control command output on the upper rotor assembly and impose a different control range for the control command output on the lower rotor assembly (see at least Fig 1-3 and 6A; #36 and #44; and ¶0023 and ¶0029; Discussing controlling the swashplates independently. Also see Cooper figure 12 and col 7 lines 1-40 and the 112 rejection above.).  
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2010/0003133 (Welsh), US 2007/0050140 (Matuska et al.), and US 5730394 (Cotton et al.) as applied to claims 1 and 9 above, and further in view of US 2010/0270422 (Karem).
With respect to claims 8 and 16
The combination of Welsh and Matuska does not specifically teach:
the upper rotor assembly and the lower rotor assembly are controlled separately by individual blade control mechanisms.
However Karem teaches
the upper rotor assembly and the lower rotor assembly are controlled separately by individual blade control mechanisms (see at least ¶0012).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Welsh, Matuska, and Cotton by using an individual blade control as taught by Karem, because using .  
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2010/0003133 (Welsh), US 2007/0050140 (Matuska et al.), and US 5730394 (Cotton et al.) as applied to claims 1 and 9 above, and further in view of US 2014/0145025 (Fang et al.).
With respect to claim 17 and 19
The combination of Welsh, Matuska, and Cotton does not specifically teach:
Wherein: at least one upper rotor blade of the upper rotor assembly includes a first antenna and at least one lower rotor blade of the lower rotor assembly includes a second antenna, and a blade proximity monitor detects a distance between the first antenna and the second antenna.
However Fang teaches: Wherein: 
at least one upper rotor blade of the upper rotor assembly includes a first antenna (see at lease Fig 6; #30; and ¶0021) and at least one lower rotor blade of the lower rotor assembly includes a second antenna (see at lease Fig 6; #30; and ¶0021), and a blade proximity monitor detects a distance between the first antenna and the second antenna (see at lease Fig 2 and 6; #30 and #42; and ¶0021-23).
Therefore it would have been obvious to one of ordinary skill in the art a the time the invention was filed to modify the combination of Welsh, Matuska, and Cotton by having at least one upper rotor blade of the upper rotor assembly includes a first antenna and at least one lower rotor blade of the lower rotor assembly includes a second antenna, and a blade proximity monitor detects a distance between the first antenna and the second antenna as taught by Fang, because doing so would ensure the blades stay separated.  Thus making the helicopter safer.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2010/0003133 (Welsh), US 2007/0050140 (Matuska et al.), US 5730394 (Cotton et al.), and US 2014/0145025 (Fang et al.) as applied to claims 17 and 19 above, and further in view of official notice.
With respect to claim 18 and 20
The combination of Welsh, Matuska, Cotton, and Fang does not specifically teach:
wherein: an oscillator sends an excitation signal to the first antenna, and wherein the second antenna receives a signal emitted by the first antenna.
However the claimed method is using a time of flight of a signal to determine a distance.  This technique is old and well known in the art.  Therefore it would have been obvious to one of ordinary skill at the time the invention was filed to modify the combination of  Welsh, Matuska, Cotton, and Fang by using the old and well known technique of having an oscillator sends an excitation .

Conclusion                                                                                                                                                                                           
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN
Examiner
Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665